Title: From Thomas Jefferson to Charles Willson Peale, 15 September 1825
From: Jefferson, Thomas
To: Peale, Charles Willson


                        Dear Sir
                        
                            Monticello
                            Sep. 15. 25
                    I recieved yesterday, and with great pleasure, your favor of the 10th informing me of your good health, which I hope may long continue. for 7. years past mine has been sensibly declining, and latterly is quite broken down. I have now been confined to the house, and chiefly to my couch, for 4 months, by a derangement of the urinary system, which as yet exhibits no prospect of a definite termination. I think your resignation to your sons of the care of your Museum, as you propose, entirely wise. it is now some years since I turned over to my grandson all my worldly affairs. without this indeed I could not have carried on those of our University. for the last 7. years they have occupied the whole of my time; and so far the institution promises all the success I could have expected. we have as yet been only six months in operation, and have 100. Students; and at our next commencement the numbers will be beyond the extent of our accomodations. we have great reason to be pleased so far with their order and diligence, which I think will continue. a visit from you, making Monticello your headquarters, would give me great pleasure, and the more should my health improve, so as to enable me to accompany you. your new arrangement with your sons will I hope give you leisure for it.The excellent Polygraph you furnished me with 16. or 18. years ago has continued to perform it’s functions well till within a 12. month past. by the mere weaning of it’s joints, as I suppose, it became at last so rickety that I was obliged to give it up; and believing nobody but yourself could put it to rights, I have held it up for a safe hand to whom I could trust it’s transportation to you. such an one now occurs, by mr Heiskell, a merchant, and neighbor of mine who sets out for Philadelphia by the stage about the 20th to procure his annual supply of merchandize. he will deliver it to you on his arrival in Philadelphia and if you could immediately take it in hand, it may be ready in time for his bringing it back. he will also pay you the expence of repairs, and of several little things, as special chains, inkpots Etc which you have been heretofore so kind as to furnish me for my polygraphs. the beautiful little portable one which mr Hawkins sent me is now in a similar rickety condition, and I am sorry that, being at a distant place, where I have kept it for use, I cannot send it by this favorable opportunity. I shall have it brought here and forward it to you by some future conveyance. during the 12. months that the one now sent has been disabled, I have had double drudgery to perform in writing which has been very oppressive, and now I hope will be relieved.Accept the assurance of my affectionate attachment and respect
                        Th: Jefferson
                    